Order entered January 8, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-20-01032-CV

              IN THE INTEREST OF T.R., L.R., J.R., S.R., E.R.,
                       C.R., AND V.R., CHILDREN

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-18-06935

                                     ORDER

      By post-card notice dated December 29, 2020, we informed the court

reporter that the reporter’s record is past due and instructed her to file the record

within thirty days. Before the Court is the January 7, 2021 letter of Yolanda

Atkins, Official Court Reporter for the 255th Judicial District Court, informing the

Court that appellant has not requested the reporter’s record.       In light of this

circumstance, we ORDER appellant to provide, by January 19, 2021, written

verification that she has requested preparation of the reporter’s record and has

either paid or made arrangements to pay the reporter’s fee. We caution appellant
that failure to comply may result in an order that the appeal be submitted without

the reporter’s record. See TEX. R. APP. P. 37.3(c).

      We DIRECT the Clerk of the Court to send a copy of this order to Ms.

Atkins and all parties.

                                              /s/     KEN MOLBERG
                                                      JUSTICE